Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the drawing objections, Examiner has withdrawn the objections due to the amendments to the drawings and specification. 
Regarding the claim objections, Examiner has withdrawn the objections due to the present claim amendments. 
Regarding the claim interpretation, Examiner has withdrawn the claim interpretation due to the present claim amendments incorporating sufficient structure to perform the entire claimed function. 
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s assertions and amendments. Applicant’s arguments with respect to the previous prior art combination of the record have been considered but are moot because the new grounds of rejection does not rely on Jakobsson for any teachings or matter specifically challenged in the argument. The claims are rejected under a new grounds of rejection, which was necessitated by amendment. Examiner has introduced the Williams reference to cure the deficiencies of the prior art combination of the record. Therefore, the present claims are rejected under 35 USC 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20170126837 A1) in view of Levy et al. (US 20190066250 A1) in view of Williams et al. (US 10825318 B1).

Regarding claim 1, Wang teaches a monitoring system for monitoring a property ([0033-0034] teach a device for monitoring the location of an individual, wherein [0061] teaches the user may be located in their home, office, or other locations; see also: [0113-0115]), the monitoring system comprising: 
one or more processors ([0114-0115] teach the device includes a processing component with one or more processors); 
and one or more storage devices ([0114] teaches the device comprises a memory, wherein [0116] teaches the memory can be implemented on a combination of memory devices), 
wherein the storage devices store instructions that ([0116] teaches the memory includes instructions for any application or methods operated on the device), when processed by the one or more processors ([0115-0116] teach the processor controls overall operations of the device and executes instructions to perform the steps in the method described above, wherein the memory stores instructions for methods operated on the device), cause the one or more processors to perform operations ([0115-0116] teach the processor controls overall operations of the device and executes instructions to perform the steps in the method described above), the operations comprising: 
determining, by the monitoring system and based on sensor data generated by one or more sensors installed at the property ([0034] teaches the device (i.e. monitoring system) can automatically determine a user wake up time and a home leaving time, along with a period of time required to get ready or prepare to leave, wherein user movement data can be detected from sensors in the house; see also: [0036-0037]), 
that a person located at the property is preparing to leave the property ([0034] teaches the device can automatically determine a user wake up time, along with a period of time required to get ready or prepare to leave, for example a time period for the user to clean himself and get dressed, wherein user movement data can be detected from sensors in the house, as well as in [0045] teaches sensing motion of the user indicating they have woken up at 8:00 am; see also: [0036-0037, 0093, 0121]);
determining, by the monitoring system and based on historical sensor data ([0004] teaches determining whether a user should call a taxi based on schedule data and historical behavioral data, wherein [0034-0035] teach the user device generates historical behavior data (i.e. historical sensor data), wherein the historical behavior data of the user can include a wake-up time, get ready time period, and a home-leaving time of the user, which can be determined by the device automatically, and wherein the device may determine a home-leaving time using GPS positioning data detected by the device (i.e. monitoring system), wherein [0104] teaches the historical behavior includes a wake up time and a home-leaving time of the user, wherein the amount of time needed by the user to prepare to leave, for example the amount of time needed for the user to clean himself and get dressed; see also: [0026, 0028, 0030-0031]), an estimated time that the person will depart the property ([0044] teaches determining a departure time includes determining a user is remaining in a place and identifying the current time plus a time period for the user to prepare to depart, which may be learned based on historical behavior data, as well as in [0045] teaches identifying a departure time based on the user’s wake up time and a time period needed by the user to get ready to leave, as well as in [0034] teaches historical behavior data of the user may include a wake-up time of the user and a home-leaving time of the user, wherein the time period in between the wake up and home leaving is the time period needed by the user to get ready or prepare to leave the home, for example a time period for the user to clean himself and get dressed, wherein the device may be configured to determine these times automatically, and wherein the device may determine a home-leaving time using GPS positioning data detected by the device; see also: [0026, 0028, 0030-0031, 0104]).
However, Wang does not explicitly teach determining, by the monitoring system and based on the estimated time that the person will depart the property, whether a suitable vehicle from a ride-sharing service will be within a predetermined vicinity of the person's property within a predetermined amount of time of the estimated time that the person will depart the property; based on a determination that a suitable vehicle from a ride-sharing service will be within a predetermined vicinity of the person's property within the predetermined amount of time of the estimated time that the person will depart the property: receiving, by the monitoring system, an indication that the monitoring system has been armed; determining, using the indication that the monitoring system has been armed, that the person is leaving the property; and based on determining that the person is leaving the property, notifying, by the monitoring system, the person that the suitable vehicle is available to pick the person up.
	From the same or similar field of endeavor, Levy teaches determining, by the monitoring system and based on the estimated time that the person will depart the property ([0049] teaches the location and mobility status determination may start at a predetermined time prior to the future travel time when it is reasonable to assume the user is preparing for the travel or is in a pre-stage, wherein the travel time may be estimated, wherein [0017] teaches the user does not have to enter the data relating to their route or travel time, and wherein [0019] teaches the pre-stage identification may then be determined using a mobility status of the person and a location, wherein the mobility status may be obtained from acceleration data provided by a mobile device (i.e. monitoring system) carried by the user that is augmented by additional sensors of the device; see also: [0027, 0052, 0085]), 
whether a suitable vehicle from a ride-sharing service will be within a predetermined vicinity of the person's property within a predetermined amount of time of the estimated time that the person will depart the property (Fig. 2A and [0056] teach the database may be queried for one or more travel partners for the user, wherein the query for a travel partner may refer to another user in a pre-stage travel whose next travel starts at the same point (i.e. predetermined vicinity) as the user’s, and whose travel has overlap with the user’s travel, wherein the users may have to comply with each other’s preferences related to transportation means, wherein [0026] teaches the user preferences relate to the kind of ride sharing the user would like to participate in, such as whether the user would like to drive, would like to ride in a private vehicle driven by another, would like to share a taxi, or the like, and wherein [0036-0037] teach the multiplicity of routes represent start and end points that are applicable for a timeframe, such as a quarter of an hour to a half an hour, wherein the ridesharing suggestions are provided based on the map for the current time at a relevant time resolution; see also: [0020, 0034, 0059, 0073, 0089]; Examiner’s Note: The suitability of the vehicle is determined by evaluating the compliance of the ride sharing options based on user preferences. The predetermined amount of time of the estimated time is based on the time resolution of the map providing the routes that will be taken, such that both users are indicated as traveling in the same timeframe.); 
based on a determination that a suitable vehicle from a ride-sharing service will be within a predetermined vicinity of the person's property within the predetermined amount of time of the estimated time that the person will depart the property ([0056-0057] teach detecting a travel partner for the user based on their travel starting at the same point, wherein they have an overlap in travels, and comply with each other’s preferences related to transportation means, such as in [0034] teaches offering a user to ride with a driver going to the same destination as the user, wherein [0026] teaches the user preferences relate to the kind of ride sharing the user would like to participate in, such as whether the user would like to drive, would like to ride in a private vehicle driven by another, would like to share a taxi, or the like, and wherein [0036-0037] teach the multiplicity of routes represent start and end points that are applicable for a timeframe, such as a quarter of an hour to a half an hour, wherein the ridesharing suggestions are provided based on the map for the current time at a relevant time resolution; see also: Figs. 1-2A, [0020, 0026, 0033, 0036-0037, 0059, 0073, 0089]): 
determining, that the person is leaving the property ([0049] teaches the location and mobility status determination may start at a predetermined time prior to the future travel when it is reasonable to assume the user is preparing for the travel or is in a pre-stage, wherein the travel time may be estimated, wherein [0027] teaches the expected travels may be determined based on location services, such as triggering a determination when the user’s mobile device exits a geo-fence defining their home (i.e. leaving the property), or a similar location where the user tends to spend a lot of time in; see also: Figs. 1-2A,  [0020, 0028, 0033, 0036-0037, 0053, 0073, 0089]; Examiner’s Note: See the combination below.);
and based on determining that the person is leaving the property, notifying, by the monitoring system, the person that the suitable vehicle is available to pick the person up ([0023-0024] teach the first and second users may be notified about one another and the option to share a ride, as well as in [0056-0057] teach the user and travel partner may be provided with the suggestion to share travel via message on the dedicated app, wherein [0093] teaches a user interface for suggesting ridesharing to the user, wherein the interface may be configured to allow the user to accept the suggestion, act upon it, or reject it, and wherein [0027] teaches the pre-stage recognition and traveler matching are performed by the user’s mobile device, wherein the travels of the user are informed by a trigger when the user’s mobile device exits a geo-fence defining her home; see also: [0008, 0016, 0028, 0033, 0036-0037, 0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate the teachings of Levy to include determining, by the monitoring system and based on the estimated time that the person will depart the property, whether a suitable vehicle from a ride-sharing service will be within a predetermined vicinity of the person's property within a predetermined amount of time of the estimated time that the person will depart the property; based on a determination that a suitable vehicle from a ride-sharing service will be within a predetermined vicinity of the person's property within the predetermined amount of time of the estimated time that the person will depart the property: determining, that the person is leaving the property; and based on determining that the person is leaving the property, notifying, by the monitoring system, the person that the suitable vehicle is available to pick the person up. One would have been motivated to do so in order to share transportation with another individual going to substantially the same area in order to reduce pollution and costs (Levy, [0004-0005]). By incorporating Levy into Wang, one would have been able to notify a user of the option to share a ride while they are preparing to go, without having to coordinate with or wait for the other person, thus saving on transportation costs and driving effort (Levy, [0029-0030]).
The combination of Wang and Levy disclose identifying that a user is exiting a property; however, the combination fails to explicitly disclose that the indication of the user exiting the property is determined based on the monitoring system being armed. In particular, the combination fails to explicitly disclose receiving, by the monitoring system, an indication that the monitoring system has been armed; determining, using the indication that the monitoring system has been armed, that the person is leaving the property.
From the same or similar field of endeavor, Williams teaches receiving, by the monitoring system (Col 5 lines 31-67 teach a home smart alarm or security system configured as a sensor, wherein Col 6 lines 11-37 teach the sensor can detect arm/disarm data with respect to the alarm system), an indication that the monitoring system has been armed (Col 5 lines 31-67 teach a home smart alarm or security system configured as a sensor, wherein Col 6 lines 11-37 teach the sensor can detect arm/disarm data with respect to the alarm system, as well as in Col 20 lines 1-10 teach an arming and disarming functionality may be detected by an artificial intelligence system, wherein the condition that is identified includes an alarm activation; see also: Col 6 lines 13-18, Col 11 line 65-Col 12 line 2, Col 18 lines 8-17); 
determining, using the indication that the monitoring system has been armed, that the person is leaving the property (Col 11 lines 26-64 teach determining a condition associated with a home environment, wherein the system may produce a notification associated with the detected condition representing the user exiting the home, wherein Col 20 lines 1-10 teach an arming and disarming functionality may be detected by an artificial intelligence system, wherein the condition that is identified includes an alarm activation, as well as in Col 6 lines 11-37 teach the sensors are configured to receive different types of data including arm/disarm data with respect to an alarm system; see also: Col 11 line 65-Col 12 line 2, Col 18 lines 8-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Levy to incorporate the teachings of Williams to include receiving, by the monitoring system, an indication that the monitoring system has been armed; determining, using the indication that the monitoring system has been armed, that the person is leaving the property. Williams, analogous to Wang and Levy, automatically provisions one or more services as a result of an individual exiting a property. One would have been motivated to do so in order to passively detect an abnormality associated with a home environment and notify an individual of the abnormalities (Williams, Col 4 lines 15-37). By incorporating the teachings of Williams, one would have been able to passively monitor the unique routines of an individual including when they exit/enter their home, which may be useful in identifying abnormalities associated with a user exiting/entering a property including the number of times over an hour the alarm has been armed/disarmed (Williams, Col 18 lines 8-17, Col 20 lines 1-10).
Regarding claims 9 and 17, the claims recite limitations already addressed by the rejection of claim 1 as being unpatentable over Wang in view of Levy in view of Williams. Regarding claim 9, Wang teaches a computer-implemented method comprising ([0115-0116] teach a processor that executes instructions to perform all or part of the steps in the above described methods; see also: [0117-0118]). Regarding claim 17, Wang teaches a non-transitory computer-readable medium storing software comprising instructions executable by a monitoring system that includes one or more computers which ([0006] teaches a non-transitory compute readable storage medium having stored therein instructions executable by a processor, wherein [0033] teaches the device is configured to monitor the location of the device; see also: [0115-0118, 0124-0125]), upon such execution ([0006] teaches a non-transitory compute readable storage medium having stored therein instructions, when executed by a processor, causes the device to call a taxi, determine whether the user should call a taxi, and more; see also: [0115-0118,0124-0125]), cause the one or more computers to perform operations comprising ([0006] teaches a non-transitory compute readable storage medium having stored therein instructions executable by a processor, as well as in [0115-0118,0124-0125] teach the storage medium includes instructions for performing the described methods). Therefore, claims 9 and 17 are rejected as being unpatentable over Wang in view of Levy in view of Williams.

Regarding claims 2, 10, and 18, the combination of Wang, Levy, and Williams teach all the limitations of claims 1, 9, and 17 above.
However, Wang does not explicitly teach the operations further comprising: transmitting a request that hails the suitable vehicle of the ride-sharing service; and wherein the notification includes data indicating that the suitable vehicle of the ride-sharing service has been hailed.
From the same or similar field of endeavor, Levy further teaches the operations further comprising: transmitting a request that hails the suitable vehicle of the ride-sharing service ([0093] teaches a user interface for suggesting ridesharing to the user, wherein the interface may be configured to allow the user to accept the suggestion, act upon it, or reject it, wherein [0064] teaches the two users can accept sharing a ride in the car of one of the users, and wherein [0097-0098] teach the user devices are connected through a network; see also: [0059, 0072]); 
and wherein the notification includes data indicating that the suitable vehicle of the ride-sharing service has been hailed ([0093] teaches a user interface for suggesting ridesharing to the user, wherein the interface may be configured to allow the user to accept the suggestion, act upon it, wherein [0064] teaches that once the ride share suggestion has been accepted by both users, the users may receive a map tracking the location of the driver to facilitate a speedy pickup; Examiner’s Note: The data indicating the suitable vehicle has been hailed is the map indicating the driver is heading to pick up the user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Levy, and Williams to incorporate the further teachings of Levy to include the operations further comprising: transmitting a request that hails the suitable vehicle of the ride-sharing service; and wherein the notification includes data indicating that the suitable vehicle of the ride-sharing service has been hailed. One would have been motivated to do so to facilitate a speedy pick up of the user by providing a continuous map tracking the location of the car and driver once the rideshare has been accepted (Levy, [0064]). By incorporating Levy into Wang, one would have been motivated to do so in order to share transportation with another individual going to substantially the same area in order to reduce pollution and costs (Levy, [0004-0005]).

Regarding claims 3, 11, and 19, the combination of Wang, Levy, and Williams teach all the limitations of claims 1, 9, and 17 above.
However, Wang does not explicitly teach wherein the notification includes a prompt that asks the person whether the person wants to transmit a request to hail the suitable vehicle of the ride-sharing service, and receiving, by the monitoring system, data indicative of the request, from the person, to hail the suitable vehicle of the ride-sharing service.
From the same or similar field of endeavor, Levy further teaches wherein the notification includes a prompt that asks the person whether the person wants to transmit a request to hail the suitable vehicle of the ride-sharing service ([0093] teaches a user interface for suggesting ridesharing to the user, wherein the interface may be configured to allow the user to accept the suggestion, act upon it, or reject the suggestion; see also: [0064]), 
and receiving, by the monitoring system (Fig. 3 and [0093] teaches a user interface of the mobile device (i.e. monitoring system) that comprises an interface), data indicative of the request (Fig. 3 and [0093] teaches a user interface of the mobile device (i.e. monitoring system) for suggesting ridesharing to the user, wherein the interface may be configured to allow the user to accept the suggestion and act upon it; Examiner’s Note: The data indicative of the request is the user accepting the suggestion to ride share.), from the person (Fig. 3 and [0093] teaches a user interface of the mobile device (i.e. monitoring system) for suggesting ridesharing to the user, wherein the interface may be configured to allow the user to accept the suggestion and act upon it; Examiner’s Note: The person is accepting the ride share suggestion.), to hail the suitable vehicle of the ride-sharing service (Fig. 3 and [0093] teaches a user interface of the mobile device (i.e. monitoring system) for suggesting ridesharing to the user, wherein the interface may be configured to allow the user to accept the suggestion and act upon it, wherein [0064] teaches that once the ride share suggestion has been accepted by both users, the users may receive a map tracking the location of the driver to facilitate a speedy pickup, and wherein [0097-0098] teach the user devices are connected through a network; see also: [0059, 0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Levy, and Williams to incorporate the further teachings of Levy to include wherein the notification includes a prompt that asks the person whether the person wants to transmit a request to hail the suitable vehicle of the ride-sharing service, and receiving, by the monitoring system, data indicative of the request, from the person, to hail the suitable vehicle of the ride-sharing service. One would have been motivated to do so to facilitate a speedy pick up of the user by providing a continuous map tracking the location of the car and driver once the rideshare has been accepted (Levy, [0064]). By incorporating Levy into Wang, one would have been motivated to do so in order to share transportation with another individual going to substantially the same area in order to reduce pollution and costs (Levy, [0004-0005]).

Regarding claims 8 and 16, the combination of Wang, Levy, and Williams teach all the limitations of claims 1 and 9 above.
Wang further teaches wherein the historical sensor data indicates when the person previously left the property ([0058] teaches acquiring historical operation data of the user being generated based on previous operations performed by the user, such as the recorded history of when the user orders taxis, which may be used to determine whether the orders are similar based on their respective departure times and target locations, wherein [0033-0035] teach the user device generates historical behavior data (i.e. historical sensor data), wherein the historical behavior includes recording the global positioning system (GPS) sensor location of the user, which is tracked using the user device).

Claims 4-5, 7, 12-13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20170126837 A1) in view of Levy et al. (US 20190066250 A1) in view of Williams et al. (US 10825318 B1) and further in view of Du (US 20180165854 A1).

Regarding claims 4, 12, and 20, the combination of Wang, Levy, and Williams teach all the limitations of claims 1, 9, and 17 above.
However, Wang does not explicitly teach the operations further comprising: based on a determination that a suitable vehicle from a ride-sharing service will not be within a predetermined vicinity of the person's property within the predetermined amount of time of the estimated time that the person will depart the property: receiving, by the monitoring system, data indicating that the person is leaving the property; and based on receiving the data indicating that the person is leaving the property, transmitting, by the monitoring system, an instruction that is configured to start a vehicle available to transport the person.
From the same or similar field of endeavor, Levy further teaches the operations further comprising: based on a determination that a suitable vehicle from a ride-sharing service will not be within a predetermined vicinity of the person's property within the predetermined amount of time of the estimated time that the person will depart the property ([0026] teaches the user may configure conditions or preferences relating to the kind of ride sharing the user would like to participate in, such as the user opting out for one or more travels which they prefer to take alone, wherein their preferences whether the user would like to drive, ride in a vehicle driven by another, and the like, wherein [0023] teaches a user going to their car may be suggested to take a rider, to ride with another driver, or share a taxi, wherein the user may select none of the suggestions; see also [0035]; Examiner’s Note: There would not be a suitable vehicle in the vicinity of the user’s property if the system suggests they take a passenger and they prefer would prefer to opt out and go alone.): 
receiving, by the monitoring system, data indicating that the person is leaving the property ([0023] teaches detecting that a user is going to their car, wherein the system may suggest to the user to take a rider, wherein the user may select none of the suggestions to be implemented, as well as in [0035] teaches a user going to their car on their way to drive to a point may be suggested to take a passenger, and wherein [0093] teaches the user may reject a suggestion; see also: [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Levy, and Williams to incorporate the further teachings of Levy to include the operations further comprising: based on a determination that a suitable vehicle from a ride-sharing service will not be within a predetermined vicinity of the person's property within the predetermined amount of time of the estimated time that the person will depart the property: receiving, by the monitoring system, data indicating that the person is leaving the property. By incorporating Levy into Wang, one would have been able to notify a user of the option to share a ride while they are preparing to go, without having to coordinate with or wait for the other person, thus providing the potential to save on transportation costs and driving effort (Levy, [0029-0030]).
However, the combination of Wang, Levy, and Williams does not explicitly teach and based on receiving the data indicating that the person is leaving the property, transmitting, by the monitoring system, an instruction that is configured to start a vehicle available to transport the person.
From the same or similar field of endeavor, Du teaches and based on receiving the data indicating that the person is leaving the property ([0603] teaches the intelligent platform associated with a vehicle can collaborate with the intelligent platform, wherein when the user is leaving the home, the intelligent platform can inform the car intelligent platform to be ready when it detects the user is leaving the home; see also: [0531, 0535, 0582, 0595-0596]), 
transmitting, by the monitoring system, an instruction that is configured to start a vehicle available to transport the person ([0603] teaches the intelligent platform associated with a vehicle can collaborate with the intelligent platform, wherein when the user is leaving the home, the intelligent platform can inform the car intelligent platform to be ready when they detect the user is leaving the home, wherein [0582] teaches the intelligent platform can intelligently prepare an automobile before the user leaves home by anticipating the time the user will be leaving the home while the user is performing their morning routines, such as by starting to pre-cooling or pre-warming the vehicle before the user enters the vehicle, wherein the system can send a notification to the user when the vehicle is ready, as well as in [0529] teaches user motion can be turned into sensor control signals used for real time controls of the smart vehicle, such as in [0595] teaches the smart car can recognize the driver approaching and open the door for the user; see also: [0531, 0535, 0596]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Levy, and Williams to incorporate the teachings of Du to include and based on receiving the data indicating that the person is leaving the property, transmitting, by the monitoring system, an instruction that is configured to start a vehicle available to transport the person. One would have been able to prepare the automobile for the user on very hot summer days or cold winter days by pre-cooling or pre-warming the vehicle for the user by anticipating the time the user will enter the car while the user is performing their morning routines (Du, [0582]).

Regarding claims 5 and 13, the combination of Wang, Levy, and Williams teach all the limitations of claims 1 and 9 above.
However, Wang does not explicitly teach wherein determining that the person located at the property is preparing to leave the property comprises: determining that the person located at the property is preparing to leave the property based on the sensor data from both a motion sensor and a flow rate water sensor.
From the same or similar field of endeavor, Du teaches wherein determining that the person located at the property is preparing to leave the property comprises: determining that the person located at the property is preparing to leave the property based on the sensor data from both a motion sensor and a flow rate water sensor ([0581-0582] teach the intelligent platform can anticipate the time when the user will enter the car (i.e. leave the property) while the user is performing morning routines, wherein [0578-0579] teach the user is performing morning routines, such as grooming, attending to personal hygiene, wherein [0008-0009] teach determining the status of a physical device, such as an on/off status or motion status, wherein the physical device can be a faucet, tooth brush, a sensor, and combinations thereof, and wherein [0018] teaches input data further comprises sensory input data of an object in proximity of the user, wherein the sensory input data includes motion data, pressure data, acceleration data, and more; see also: [0174-0175]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Levy, and Williams to incorporate the teachings of Du to include wherein determining that the person located at the property is preparing to leave the property comprises: determining that the person located at the property is preparing to leave the property based on the sensor data from both a motion sensor and a flow rate water sensor. One would have been motivated to do so in order to pre-cool the user’s vehicle on a very hot summer day by anticipating the time when the user will enter their car while the user is performing the morning routines (Du, [0582]).

Regarding claims 7 and 15, the combination of Wang, Levy, and Williams teach all the limitations of claims 1 and 9 above.
However, Wang does not explicitly teach wherein receiving, by the monitoring system, data indicating that the person is leaving the property comprises: receiving the sensor data that indicates that a front door of the property has been opened.
From the same or similar field of endeavor, Du teaches wherein receiving, by the monitoring system, data indicating that the person is leaving the property comprises: receiving the sensor data that indicates that a front door of the property has been opened ([0172] teaches a real life event can occur including a door opening, which can be sent via network to a computer device, as well as in [0583] teaches the system can determine the person is preparing to leave the home, wherein the system can hail a rideshare such that when the user is ready and gets out the door, the vehicle is there to pick them up, wherein the platform can notify the user when the vehicle has arrived, as well as in [0008-0009] teach the physical status of a device, such as a door, can be monitored in order to determine the open and close status of the door; see also: [0580-0582]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Levy, and Williams to incorporate the teachings of Du to include wherein receiving, by the monitoring system, data indicating that the person is leaving the property comprises: receiving the sensor data that indicates that a front door of the property has been opened. One would have been motivated to do so in order to predict a time a user needs to use a car, in cases where the user does not want to drive, when the user is performing their morning routines in order to send a reservation request to a ride-sharing platform (Du, [0582-0583]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chapman et al. (US 20170349402 A1) discloses verifying that a user is leaving a building and activating their security system

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683